Exhibit JOINDER TO AMENDED AND RESTATED SECURITIES HOLDERS AGREEMENT AND AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT THIS JOINDER (this “Joinder”) is made and entered into as of January 15, 2008 by and among TSG Holdings Corp., a Delaware corporation (the “Company”) and Participatiemaatschappij Giraffe B.V., a limited liability company organized under the laws of The Netherlands (the “Investor”).Capitalized terms used herein but not otherwise defined shall have the meanings set forth in the Amended and Restated Securities Holders Agreement, dated as of May 16, 2007 by and among the Company, The Sheridan Group Holdings (BRS), LLC, The Sheridan Group Holdings (Jefferies), LLC, Participatiemaatschappij Neushoorn B.V., a limited liability company organized under the laws of The Netherlands (“Neushoorn”), Participatiemaatschappij Olifant B.V., a limited liability company organized under the laws of The Netherlands (“Olifant” and together with Neushoorn, the “Euradius Investors”) and the other investors of the Company named therein (the “Securities Holders Agreement”). WHEREAS, as of October 21, 2007, each of the Euradius Investors merged with and into the Investor, with the Investor being the surviving company.As a result of the merger, the Investor has acquired 6,112.98104 shares of the Company’s Series B 10% Cumulative Compounding Preferred Stock (the “Series B Preferred
